    Case: 1:18-cv-07161 Document #: 26 Filed: 02/11/19 Page 1 of 4 PageID #:131



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DARLENE VLASTELICA, on behalf of herself             )
and all others similarly situated,                   )
                                                     )
         Plaintiff,                                  )
                                                     )       Case No. 18-cv-07161
                  v.                                 )
                                                     )       Hon. John Z. Lee
MIDLAND CREDIT MANAGEMENT, INC.,                     )
MIDLAND FUNDING, LLC, and ENCORE                     )
CAPITAL GROUP, INC.,                                 )       Magistrate Judge Jeffrey T. Gilbert
                                                     )
         Defendants.                                 )


    PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO FILE AMENDED
             DEFENSES AND TO STRIKE BRIEFING SCHEDULE

         Plaintiff, Darlene Vlastelica, by and through her attorneys, The Law Office of M. Kris

Kasalo, Ltd, as her response to Defendants’ Motion to File Amended Defenses and to Strike

Briefing Schedule, states as follows:

                                           Introduction

         1.      On Friday, February 8, 2019 at 1:17 p.m., the Court entered the following Minute

Entry:

         MINUTE entry before the Honorable John Z. Lee:Defendants' motion for leave to

         file amended defenses [21] is stricken for failure to comply with the Court's standing

         orders. This Court's standing order regarding motion practice requires a movant to

         meet and confer prior to filing a motion, and in those instances where the motion is

         agreed or unopposed, the motion should so indicate. This procedure often will

         obviate the need for the parties to expend time and resources unnecessarily to

         prepare for an uncontested motion.Mailed notice(ca, )



                                                 1
     Case: 1:18-cv-07161 Document #: 26 Filed: 02/11/19 Page 2 of 4 PageID #:132



           2.     Thereafter, at 1:19 p.m., attorney for Defendant, Todd Stelter, sent Plaintiff’s

counsel an email stating “Hi. Do you oppose the motion I filed. Thanks.” Exhibit A, Email from

Stelter.

           3.     Later that day at 5:08 p.m., attorney for Plaintiff, Mario Kasalo, responded to

attorney Stelter’s email, proposing that Defendants provide a draft of the amended defenses so

that Plaintiff may review whether the issues delineated in the motion to strike have been

resolved, in an attempt to obviate the need for further motion practice on the issue. Exhibit B,

Email to Stelter.

           4.     Instead of responding substantively to Plaintiff’s email, attorney Stelter sent an

email to attorney Kasalo after business close at 5:16 p.m., stating only “I am asking for 14 days

to file it. Please advise whether that is opposed.” Exhibit C, Email from Stelter.

           5.     Instead of waiting for Plaintiff’s response on Monday, Defendants re-filed their

Motion at 10:39 p.m. later that evening. Dkt. # 24.

           6.     Defendants’ Motion wholly mischaracterizes Plaintiff’s attempts to resolve the

issue relating to the improper and/or inadequate defenses filed by Defendants. Specifically,

Defendants state in their Motion as follows:

           In one responsive email this afternoon, counsel for plaintiff indicated he would not

           comment on whether defendants’ motion was opposed or not. A follow-up email

           sent to plaintiff’s counsel seeking clarification of his position received no response.

           7.     As evidenced in Exhibit B, Defendants’ statement that Plaintiff’s attorney “would

not comment” on whether the motion was opposed or not is false. Dkt. # 24, ¶ 7. Plaintiff’s

counsel simply proposed that Defendants forward a draft answer so that a meaningful dialogue

may ensue on the issues presented in the motion to strike, Dkt. #18, in an attempt to resolve the

issues presented therein. Exhibit B, Email to Stelter.

                                                    2
    Case: 1:18-cv-07161 Document #: 26 Filed: 02/11/19 Page 3 of 4 PageID #:133



       8.       Similarly, in support of its Motion, Defendants state that “A follow-up email sent

to plaintiff’s counsel seeking clarification of his position received no response.” Exhibit C, Email

from Stelter.

       9.       Defendants deceptively omit that the email to which Plaintiff made “no response”

was sent by Defendant at 5:16 p.m., after business had closed. Similarly, Defendants misstate

their efforts to “seek clarification”, as they in no way sought “clarification” in their email to

Plaintiff (Exhibit C, Email from Stelter) and they did not respond substantively to Plaintiff’s

proposal in its email, completely ignoring Plaintiff’s attempt to come to a resolution.

       10.      Defendants argue that they “anticipate that their amended defenses will address,

resolve and moot the issues raised in plaintiff’s motion…”. Dkt. # 24, ¶ 6. However, Defendants’

attempt to moot Plaintiff’s Motion while refusing to communicate (to Plaintiff or the Court) any

of the substantive changes it has made to its previous, inadequate Answer is improper, and does

not serve to foster judicial economy.

       11.      Based on the foregoing, Defendants’ motion to file an amended answer is

premature, as Defendants’ attempts to meet and confer before filing the same have not been bona

fide. Plaintiff thus requests that Defendants’ motion be denied, and that Defendants be ordered to

serve upon Plaintiff a proposed Amended Answer within 14 days so that the parties may attempt

to informally resolve the issues presented in Plaintiff’s Motion to Strike, Dkt. # 18, without

further, unnecessary involvement of the Court.




                                               Respectfully submitted,

                                               Darlene Vlastelica

                                               By: s/ Mario Kris Kasalo
                                               Attorney for Plaintiff

                                                  3
    Case: 1:18-cv-07161 Document #: 26 Filed: 02/11/19 Page 4 of 4 PageID #:134



The Law Office of M. Kris Kasalo, Ltd.
20 North Clark Street, Suite 3100
Chicago, Illinois 60602
tele 312.726.6160
fax 312.698.5054
mario.kasalo@kasalolaw.com




                                CERTIFICATE OF SERVICE

       I, Mario Kris Kasalo, an attorney, certify that I shall cause to be served a copy of

PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION TO FILE AMENDED

DEFENSES AND TO STRIKE BRIEFING SCHEDULE this case that will be served via

CM/ECF on February 11, 2019 to all attorneys that have appeared herein.


                                                     By: s/ Mario Kris Kasalo
                                                     Attorney for Plaintiff




                                                 4
